Opinion by
Smith, J.,
We have no doubt of the executor’s right to appeal from the decree in this case. When an executor is merely the custodian of the fund, with no interest in its distribution, and there is no question as to the amount to be accounted for, he cannot be affected by any decree of distribution, and has therefore no ground for an appeal. But such is not the present case. There is a contention respecting the amount which the executor should pay to the parties entitled, and if the decree requires a payment beyond his legal liability, he is aggrieved thereby and has a right to appeal.
When the legacies to the children of Peter Godwin became • payable, the executor had in his hands the requisite amount, and made an offer of payment, which was declined by the guardian of the legatees. Some six years afterward, the guardian demanded the legacies, with interest from the date at which they were payable, and the question here is whether the claim for interest is well founded.
Whether, in law, the offer made by the executor to the-guardian was a tender, is not material. It does not appear that the sum offered was thereafter kept ready to meet the guardian’s demand, either by special deposit or payment into court. On the contrary, when payment was finally demanded, the money *472was not in the hands of the executor, having meantime been used by him for other purposes. Even if a legal tender had been made, it was not kept good, and thus any advantage arising from it was lost. Under the circumstances disclosed in the case, there can be no doubt of the executor’s liability for interest. The decree is therefore affirmed.